ELLIOTT, J.
A. G. Magee brought suit against W. J. Richardson for $131.61 on an obligation under private signature, called a “Gin ticket.”
Richardson did not appear and plaintiff took and confirmed a judgment against him by default.
The defendant appealed, and contends on appeal, that the judgment against him should be set aside on the ground that the plaintiff did not prove his demand.
The judgment appealed from says that the demand was proved, and it is presumptively correct. The note of testimony bears out the statement.
The gin ticket was annexed to the petition and declared upon, as part thereof. The defendant was called on to admit or deny his signature to the obligation. He admits his signature by his silence.
The ticket indicates a sale of cotton seed on its face; states the quantity, price per ton and $113.61 as due on account of same.
The fact that the words "payment stopped” appears on its back, not shown by whom written, nor for what reason, proves nothing against its unconditional acknowledgment in favor of Magee.
The defendant is presumably satisfied with plaintiff’s compliance with the customary regulations alleged.
Civil Code, Arts. 2242, 2244. Code Practice, Arts. 324 and 360.
Kearney vs. Fenner, 14 La. Ann. 870; Greenleaf, 12th E., vol. I, Section 18, p. 24.
The default was properly confirmed.
Judgment affirmed. Defendant and appellant to pay the cost in both courts.